Exhibit 10.3

FIRST AMENDMENT TO AMENDED AND RESTATED LEASE

This FIRST AMENDMENT TO AMENDED AND RESTATED LEASE (this “First Amendment”),
made and entered into as of the 4th day of June, 2010 (“Effective Date”), by and
between WILL PARTNERS REIT, LLC, a Delaware limited liability company
(“Lessor”), and WORLD KITCHEN, LLC a Delaware limited liability company
(“Lessee”).

RECITALS:

WHEREAS, Lessor and Lessee entered into a lease dated May 13, 1999, which was
amended and restated by instrument dated April 26, 2000, known as Amended and
Restated Lease (said Amended and Restated Lease being hereinafter referred to as
the “Lease”), for the lease of certain real property, improvements and equipment
consisting of approximately 34.322 acres and located at 5800 Industrial Drive,
Monee, Illinois (as more fully defined in the Lease, “Leased Property”); and

WHEREAS, in connection with a refinancing of the Leased Property, Lessor and
Lessee desire to amend the Lease to extend the Term, amend the Basic Rent
payable thereunder and provide for a potential expansion of the building located
on the Leased Property.

NOW, THEREFORE, for valuable consideration, the receipt and legal sufficiency of
which is hereby acknowledged by the parties, the Lessor and Lessee agree as
follows:

1. Recitals/Defined Terms. The foregoing Recitals are hereby incorporated herein
by reference. Terms not expressly defined herein shall have the meaning set
forth in the Lease.

2. Extension of Lease Term. (a) The parties acknowledge that the originally
scheduled expiration date of the Term was March 31, 2015. The Term of the Lease
is hereby extended until February 29, 2020 and the definition of “Term” in the
Lease is amended accordingly. Article 32 of the Lease is hereby deleted in its
entirety and replaced with the following:

“32.1 Extension Option. So long as Lessee occupies at least seventy-five percent
(75%) of the Leased Improvements, Lessee shall have the one-time option to
extend the Term of the Lease for one (1) additional period of five (5) years
(“Extension Period”) upon the following terms and conditions:

A. Lessee gives Lessor written notice of its exercise of the option for the
Extension Period at least twelve (12) months prior to the expiration of the Term
(time being of the essence with respect to this obligation).

B. No Event of Default shall have occurred and be continuing either on the date
Lessee delivers the notice required under subparagraph A. above or on the last
day of the Term.

 

1



--------------------------------------------------------------------------------

C. All of the terms and provisions of this Lease (except this Article 32) shall
be applicable to the Renewal Term, except that Basic Rent for the Extension
Period shall be determined as follows:

If the option for the Extension Period is exercised in a timely fashion, the
Lease shall be extended for the Extension Period upon all of the terms and
conditions of this Lease, provided that the annual Basic Rent for the Leased
Premises for each Extension Term shall be the Fair Market Rent, as hereinafter
defined. “Fair Market Rent” as used herein, shall mean the market rental rate
for base rent for a comparable tenant with comparable space in comparable
buildings in a comparable market, as agreed upon between Lessor and Lessee
within forty five (45) days of Lessee’s notice of exercise of the option
described. All other terms and conditions of the Lease set forth herein shall
remain the same. For purposes of determining the Fair Market Rent, “comparable
space” shall mean mixed use office, warehouse and distribution space, without
regard to improvements installed by Lessee at its sole cost and expense which
are specific to any specialized business operations at the Leased Premises.
Notwithstanding anything contained herein to the contrary, the determination of
Fair Market Rent shall not include the square footage of the Modified Expansion
Area (as defined in Article 36) to the extent paid for by Lessee (other than as
an increase in Basic Rent pursuant to Section 36.3). In furtherance of the
foregoing, it is the intent of the parties, in determining the Fair Market Rent,
to exclude Lessee’s improvements which are not reusable as general office,
warehouse/or distribution center improvements. “Comparable building”, as used
herein, will mean any industrial building greater than 700,200 square feet (or,
if the Building is expanded in accordance with Article 36 of this Lease, any
industrial building having comparable square footage to the Building, as
expanded, but in either event not less than 500,000 square feet). “Comparable
market,” as used herein, means the South Suburban Chicago Industrial Market
(with special emphasis on the I-57 corridor).

Fair Market Rent shall be determined in the following manner:

 

  (a) Mutual Agreement. After timely receipt by Lessor of Lessee’s notice of
exercise of the option to extend the Term, Lessor and Lessee shall have a period
of forty five (45) days in which to agree on the Fair Market Rent for the Leased
Property.

 

  (b)

Arbitration. (1) If Lessor and Lessee are unable to agree upon the Fair Market
Rent within forty five (45) days following Lessee’s exercise of the option, then
the determination of Fair Market Rent shall proceed to arbitration. The
arbitration procedure shall commence when either party submits the matter to
arbitration, it being agreed, however, that the submittal shall occur, if at
all, within sixty (60) days after Lessee’s initial exercise of the option. Not
later than ten (10) days after the

 

2



--------------------------------------------------------------------------------

  arbitration procedure has commenced, each party shall appoint an arbitrator
and notify the other party of such appointment by identifying the appointee.
Each party hereto agrees to select as its respective appointee a licensed real
estate broker, who is an individual with at least ten (10) years of experience
with respect to industrial and commercial real property in the Chicago
Metropolitan Statistical Area, which person shall not have been regularly
employed by, or have been an officer, director or owner of, or have been
retained during the last two (2) years as a consultant by, the party selecting
such person. Neither party may consult directly or indirectly with any
arbitrator regarding the Fair Market Rent prior to appointment, or after
appointment, outside the presence of the other party. The arbitration shall be
conducted in Chicago, Illinois under the provisions of the commercial
arbitration rules of the American Arbitration Association and applicable
Illinois law governing arbitration.

 

     (2) Not later than ten (10) days after both arbitrators are appointed, each
party shall separately, but simultaneously, submit in a sealed envelope to each
arbitrator their separate suggested Fair Market Rent rental rate and shall
provide a copy of such submission to the other party. The two (2) selected
arbitrators, after reviewing such submissions, shall determine whether Lessor’s
or Lessee’s estimate of the Fair Market Rent is closer to the actual market
rental rate of the Premises. If both arbitrators agree that one of said declared
estimates is closer to the actual market rental rate, they shall declare that
estimate to be the Fair Market Rent, and their decision shall be final and
binding upon the parties.

(3) If the two selected arbitrators are unable to agree on the Fair Market Rent
within ten (10) days after receipt of Lessor’s and Lessee’s submitted estimates,
then the arbitrators shall inform the parties. Unless the parties shall both
otherwise then direct, said arbitrators shall select a third arbitrator, not
later than five (5) days after the expiration of said ten (10) day period. If no
arbitrator is selected within such five (5) day period, either party may
immediately petition a court with appropriate jurisdiction to appoint such third
arbitrator. The third arbitrator shall have the qualifications and restrictions
set forth in paragraph (b) (1) above, and shall conduct an arbitration pursuant
to the commercial arbitration rules of the American Arbitration Association. The
third arbitrator’s decision shall be final and binding as to which estimate (as
between Lessor’s and Lessee’s) of the Fair Market Rent is closer to the actual
market rental rate. Such third arbitrator shall make a decision not later than
ten (10) days after appointment.

 

3



--------------------------------------------------------------------------------

(4) Each party shall be responsible for the costs, charges and/or fees of its
respective appointee and the parties shall share equally in the costs, charges
and/or fees of the third arbitrator. The decision of the arbitrator(s) may be
entered in any court having jurisdiction thereof.

32.2 Condition. Lessee agrees to accept the Leased Property to be covered by
this Lease during the Extension Period in an “as is” physical condition and
Lessee shall not be entitled to receive any allowance, credit, concession or
payment from Lessor for the improvement thereof.

32.3. Amendment. If Lessee exercises the option for the Extension Period, then
Lessor and Lessee shall mutually execute and deliver an amendment to this Lease
reflecting the extension of the Term on the terms herein provided, which
amendment shall be executed and delivered promptly after the determination of
Fair Market Rent to be applicable to the Extension Period as hereinabove
provided.

32.4 Termination. The option for the Extension Period herein granted shall
automatically terminate upon the earliest to occur of (i) the expiration or
termination of this Lease, (ii) the termination of Lessee’s right to possession
of the Leased Property, or (iii) the failure of Lessee to timely or properly
exercise the option for the Extension Period pursuant to the terms of this
Section.

32.5 No Commissions. Lessor and Lessee acknowledge and agree that no real estate
brokerage commission or finder’s fee shall be payable by Lessor in connection
with any exercise by Lessee of the option for the Extension Period herein
contained.

(b) All references to the Second Extension Period are hereby deleted from the
Lease, and all references to “First Extension Period” shall be deemed to refer
to the Extension Period, as described herein.

3. Rent. As of March 1, 2010, the amount of Basic Rent payable under the Lease
is hereby amended to the amounts set forth in Exhibit A attached hereto, and by
this reference made a part hereof. The rent schedule set forth in Exhibit A
attached hereto shall be deemed substituted for the schedule currently contained
in Section 3.1 of the Lease. The Basic Rent, as adjusted herein, is subject to
further adjustment upon the expansion of the Improvements located on the Leased
Property, in accordance with Article 36 of the Lease (as inserted pursuant to
Section 10 below). Lessor acknowledges that Lessee has been paying Basic Rent in
the amounts set forth in Section 3.1 of the Lease (rather than the amounts set
forth in Exhibit A attached hereto) for the period commencing March 1, 2010 and
ending on the Effective Date. On the Effective Date, Lessor shall refund to
Lessee the amount by which Lessee’s actual Basic Rent Payments for such period
exceed the amount of Basic Rent that was owing for such period after giving
effect to the Basic Rent rates set forth on Exhibit A attached hereto. Such
refund shall be prorated for any partial month, and equals Fourteen Thousand
Five Hundred Fifty Nine and 17/100 Dollars ($14,559.17) per month. Such refund

 

4



--------------------------------------------------------------------------------

shall be in addition to the payment to be made to Lessee under the provisions of
Section 8 (Additional Consideration) below.

4. Ancillary Documents. Article 3, Section 3.4 of the Lease is hereby amended by
deleting the first sentence thereof in its entirety and replacing it with the
following:

Any payment, cost or amount due Lessee pursuant to Section 4.6, 7.1, 8.2,
9.1(e), 9.3, 36.2(e)(C), 36.7 or 36.9(b) hereof, in each case which is not paid
when due, such being the “Offset Amount,” may be offset or at Lessee’s option
recaptured, together with interest thereon at the Overdue Rate, against the then
current Basic Rent next coming due.

References in the Lease to the Reserve Reimbursement Agreement, the Restricted
Account Agreement, Expansion, Expansion Area and the LLC Agreement shall be
deemed deleted and of no further force and effect after the Effective Date.

5. Capital Improvement Credit. Article 8, Section 8.2 of the Lease is hereby
amended by deleting, from the second (2nd) line of said Section, the words
“roof, structural elements”.

6. Maintenance and Repair. As of the Effective Date, Article 9 is hereby amended
by:

(i) adding, in the first line of Section 9.1(a), after “7.1”, the words “and
Section 9.3 below,”;

(ii) inserting the phrase “(if non-load bearing)” after the word “structural,”
that appears in clause 9.1(a) thereof;

(ii) inserting the phrase “(if non-load bearing)” after the word “structural,”
that appears in clause 9.1(b) thereof;

(iii) the addition of the following to Section 9.1:

“(e) Lessee agrees to deposit, in equal monthly installments, into a capital
expense or similarly designated fund for purposes of making repairs and
replacements, a sum equal to fifteen cents ($0.15) per square foot of gross
floor area of the building(s) located on the Leased Property, per annum (the
“Capital Improvement Reserve”). The monthly amount to be so deposited by Lessee
is Eight Thousand Seven Hundred Fifty-Two and 50/100 Dollars ($8,752.50). If the
building located on the Leased Property is expanded in accordance with Article
36, Lessee shall increase its monthly deposit into the Capital Improvement
Reserve effective upon the Expansion Substantial Completion Date (as defined in
Article 36) by an amount equal to one-twelfth (1/12) of fifteen cents ($0.15)
multiplied by the number

 

5



--------------------------------------------------------------------------------

of square feet of gross floor area in the Modified Expansion Area (as defined in
Article 36) that is constructed in accordance with Article 36. All contributions
to the Capital Improvement Reserve shall be prorated for any partial month
during the Term. The Capital Improvement Reserve shall be held in a deposit
account held by Lessor (and at Lessor’s option, in an account maintained with
Lessor’s Assignee) and shall earn interest at a money market rate for the
benefit of Lessee. So long as no Event of Default has occurred and is
continuing, no portion of the Capital Improvements Reserve be pledged to
Lessor’s Assignee as collateral for any loan, and Lessor shall cause Lessor’s
Assignee to acknowledge in writing that, so long as no Event of Default has
occurred and is continuing, it has no pledge of or security interest in Lessee’s
rights in the Capital Improvements Reserve and that it shall permit the release
of funds therefrom in accordance with the terms and conditions of this Lease.
Provided no Event of Default has occurred and is continuing under the Lease,
funds on deposit in the Capital Improvement Reserve will be made available to
Lessee over the Term to perform its obligations under this Section 9.1 for
replacements, maintenance, repairs and/or alterations of a capital or expense
nature to the Leased Property in accordance with an annual budget and schedule
which shall be subject to Lessor’s approval (such approval not to be
unreasonably withheld, conditioned or delayed). Lessor shall cause funds from
the Capital Improvement Reserve to be made available to Lessee within ten
(10) days after Lessee provides Lessor with an invoice to be paid from the
Capital Improvement Reserve or a paid invoice for which Lessee is seeking
reimbursement from the Capital Improvement Reserve, together with all documents
reasonably required by Lessor to reasonably assure the lien free completion of
any work paid for from said funds, including without limitation, sworn
statements of the Lessee and its general contractor and lien waivers from all
contractors, subcontractors and materialmen. For any work for which Lessee is
seeking reimbursement from the Capital Improvement Reserve that was completed
more than four (4) months prior to the date upon which Lessee is seeking
reimbursement, if Lessee submits a sworn statement identifying the contractor,
the amount of the contract, the date the work was completed and stating that the
contract amount has been paid in full, then Lessee shall not be required to
provide lien waivers for such work. Any amounts remaining on deposit in the
Capital Improvement Reserve shall be paid to Lessee upon the earlier to occur of
(a) ten (10) days after the expiration or termination of this Lease or (b) the
occurrence of a material default by Lessor (beyond any applicable cure periods)
of its obligations under this Lease.”

(iv) and the addition of the following as Section 9.3:

“9.3 Maintenance, Repair and Replacement by Lessor. Lessor agrees, at its cost
and expense, to be responsible for repairs to, maintenance of and replacements
of the roof and the load-bearing structural portions of the Building (as it may
be expanded in accordance with Article 36), including load bearing columns,
exterior structural walls, Building footings and foundation; provided, however,
in no event shall Lessor

 

6



--------------------------------------------------------------------------------

be responsible for any of the foregoing to the extent the need for same arises
from any of the following that occur on or after the Effective Date: (a) the
act, omission, or negligence of Lessee, or anyone having access to the Building
by through or under Lessee; (b) Lessee’s alterations to the Building, or
Lessee’s failure to properly comply with any conditions of any effective
warranty relating to the aforesaid elements, so long as a copy of such warranty
has been provided to Lessee prior to Lessee’s failure to so comply; and
(c) deferred maintenance items shown in the PCR (but the foregoing shall not be
deemed to limit Lessee’s obligations for items noted in the PCR, which Lessee
hereby agrees to perform). If Lessor fails to perform any of the repairs,
maintenance or replacements it is required to perform under this Section 9.3
within thirty (30) days after Lessee notifies Lessor of the required repair,
maintenance or replacement (which thirty (30) day period shall be extended for
as long as reasonably necessary for Lessor to complete such repair, maintenance
or replacement if it cannot reasonably be completed within such thirty (30) day
period, but only if, subject to the occurrence of an Unavoidable Delay, Lessor
commences such repair, maintenance or replacement within such thirty (30) day
period and thereafter diligently and continuously prosecutes same to
completion), then Lessee may, at its option, perform such repairs, maintenance
and/or replacements, and Lessor shall, within five (5) days after demand by
Lessee, reimburse Lessee for Lessee’s costs in doing so. Notwithstanding the
foregoing, if an emergency situation (which for purposes hereof, shall be deemed
to mean a danger of personal injury, substantial damage to property or material
interference with the operation of Lessee’s business) exists, Lessee may
immediately take such actions as are required to mitigate the situation, and
Lessor shall, within five (5) days after demand by Lessee, reimburse Lessee for
Lessee’s costs in doing so. If Lessor fails to reimburse Lessee within the time
provided above, Lessee shall have the right to offset the amount of such costs
pursuant to the Offset and Recapture Procedure.”

As of the Effective Date, the balance contained in the Reserve (as defined in
the Reserve Reimbursement Agreement) is Seven Hundred Forty-Two Thousand Two
Hundred Six and 08/100 Dollars ($742,206.08). Such balance is hereby transferred
to and becomes a part of the Capital Improvement Reserve. Prior to the Effective
Date, Lessee has incurred expenses for replacements, maintenance, repairs and/or
alterations of a capital nature to the Leased Property which are described on
Exhibit B attached hereto (collectively, the “Prior Capital Work”). Lessor
agrees that, after the Effective Date, Lessor shall make a disbursement from the
Capital Improvements Reserve to reimburse Lessee for the costs of the Prior
Capital Work upon Lessee’s delivery of the sworn statement described in
Section 9.1(e) of the Lease, as amended, and applicable lien waivers, to the
extent required under such section. After the Effective Date, Lessor shall make
a disbursement in the estimated amounts of the cost of the deferred maintenance
items contained in the Property Condition Report prepared by EBI Consulting,
Inc. dated April 5, 2010.

 

7



--------------------------------------------------------------------------------

Lessee represents and warrants to Lessor that, as of the Effective Date, Lessee
has no actual knowledge of any material defects in the roof or the load-bearing
structural portions of the Building, other than those, if any, described in the
PCR.

7. Article 10. Article 10, Section 10.1 of the Lease is hereby amended by
deleting the final sentence of said Section in its entirety and replacing it
with the following: “Subject to the provisions of Article 36, Lessor agrees that
Lessee’s right to cause the expansion of the Building in accordance with such
Article 36 is pre-approved and shall not be subject to the provisions of this
Section 10.1.”

8. Additional Consideration. In consideration of Lessee’s agreement to extend
the Term of the Lease as provided in this First Amendment, Lessor agrees to pay
Lessee a one-time amount of Seven Hundred Seventy Eight Thousand One Hundred
Seventy Five Dollars ($778,175.00) (“Capital Expense Allowance”). The Capital
Expense Allowance may be used by Lessee for any purpose, and shall be due and
payable on the Effective Date. On the Effective Date, the Capital Expense
Allowance shall be paid in addition to any amounts owing to Lessee under
Section 3 of this First Amendment.

9. Lessor Default. The following is hereby added as Section 17.8 of the Lease:
“Lessor Default. Lessor shall not be deemed in default of this Lease until it
has received written notice of failure to observe or perform any material term,
covenant or condition of this Lease and such failure shall have continued for a
thirty (30) day period, unless such failure cannot, with due diligence, be cured
within a period of thirty (30) days, in which cause such failure shall not be
deemed to continue if Lessor proceeds promptly with due diligence to cure the
failure and diligently prosecutes the curing thereof.

10. Tenant’s Option. Article 34 of the Lease is hereby deleted in its entirety,
and after the Effective Date is deemed intentionally omitted. The following is
hereby added as Article 36:

“ARTICLE 36

36.1. The provisions set forth on Exhibit P attached hereto are hereby
incorporated in this Lease as if set forth at length herein.”

11. Audit Cooperation. Lessee shall provide Lessor, at Lessor’s expense, copies
of, or access to, such factual information as may be reasonably requested by
Lessor, or its property manager or accountants, to enable Lessor or Lessor’s
independent auditors, to complete an audit of certain revenues and certain
expenses of the property pursuant to Section 3-14, Special Instructions for Real
Estate Operations to be Acquired, of Regulation S-X of the Securities and
Exchange Commission (“SEC”), (Rule 3-14). Lessee’s obligation is conditioned on
the recipient thereof having delivered to Lessee a confidentiality agreement in
form and substance reasonably satisfactory to Lessee. In addition, subject to
said confidentiality agreement, Lessee authorizes Lessor to disclose such
information as required

 

8



--------------------------------------------------------------------------------

by the SEC on Form 8-K. Without limiting the generality of the foregoing, and
subject to the confidentiality obligations set forth in the above-referenced
confidentiality agreement, (i) Lessor or its independent auditor may audit
Lessee’s operating expenses for the Property, and Lessee shall provide such
documentation as Lessor or its auditor may reasonably request in order to
complete such audit; and (ii) Lessee shall furnish to Lessor such financial and
other information as may be reasonably required to allow Lessor to complete an
audit in accordance with Rule 3-14 and to make any required filings with the SEC
or other governmental authority. The foregoing obligation of Lessee shall be
limited to providing information and documentation in the possession of or
reasonably obtainable by, Lessee (or its accountants) at no cost to Lessee and
in the format in which the Lessee (or its accountants) have maintained such
records.

12. Lease Exhibits. Exhibit B to the Lease (“Approved Form of Subordination,
Non-Disturbance and Attornment Agreement”) is hereby deleted and replaced with
Exhibit O attached hereto, and all references in the Lease to Exhibit B shall be
amended to be references to Exhibit O. Exhibits I, J, K, L, M, N, O and P
attached hereto are hereby attached to the Lease as Exhibits I, J, K, L, M, N, O
and P. The only exhibits to this First Amendment are Exhibits A, B, I, J, K, L,
M, N, O and P.

13. Notices. The address for Lessor for notice purposes is hereby modified as
follows:

Will Partners REIT, LLC,

c/o Griffin Capital Corporation

2121 Rosecrans, Suite 3321

El Segundo, CA 90245

with a copy to:

Mary Higgins, General Counsel

790 Estate Drive, Suite 180

Deerfield, IL 60015

Lessor acknowledges that Lessee may be required under a separate agreement with
Lessor’s lender to send a copy of certain notices of default to such lender, and
Lessor consents to the delivery of such notice.

The address for Lessee for notice purposes is hereby modified as follows:

WORLD KITCHEN, LLC

5800 Industrial Drive

Monee, Illinois 60484

Attention: Distribution Center Manager

 

9



--------------------------------------------------------------------------------

with a copy to:

World Kitchen, LLC

5500 North Pearl Street, Suite 400

Rosemont, Illinois 60018

Attention: Associate General Counsel.

14. Brokers. Except for NAI Hiffman, whose commission/fees shall be paid by
Lessee, at its sole cost and expense, Lessor and Lessee each represent and
warrant to the other that they have had no dealings with any broker or agent in
connection with this First Amendment and each party covenants to hold harmless
and indemnify and defend the other from and against any and all cost, expense,
or liability for any compensation, commissions, or damages claimed by any
brokers or other agents with respect to this Lease or the obligations thereof
claiming by through or under them.

17. Ratification. Except as modified herein, the Lease is hereby ratified and
confirmed in all other respects, including, without limitation, Lessee’s
purchase option set forth in Article 33 thereof.

[SIGNATURES FOLLOW]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
day and year first above written.

 

LESSOR: WILL PARTNERS REIT, LLC, a Delaware limited liability company THE GC NET
LEASE REIT OPERATING PARTNERSHIP, L.P. , SOLE MEMBER By:   The GC Net Lease
REIT, Inc. (as General Partner of the GC Net Lease REIT Operating Partnership,
L.P.   By:  

/s/ Kevin A. Shields

    Kevin A. Shields, President LESSEE: WORLD KITCHEN, LLC, a Delaware limited
liability company By:  

/s/ Carl Warschausky

Name:   Carl Warschausky Title:   Chief Financial Officer

 

11